MacIntyre, J.
The record in this case is substantially the same as that in the companion case of Gray v. Watson, ante, 885, the briefs of evidence and the grounds of the motion for a new trial being identical, and the only difference in the two cases being that Robinson, the plaintiff in error in the instant case, conducted the parking place where F. M. Watson Jr. was injured, and Mrs. Gray owned the property on which the parking place was located. Upon the authority of the Gray case we hold that the judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.